Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 23, 2014

                                          No. 04-14-00448-CV

                         IN RE D&J ALEXANDER MANAGEMENT, LP

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:        Sandee Bryan Marion, Justice
                Marialyn Barnard, Justice
                Luz Elena D. Chapa, Justice

        On June 23, 2014, relator D&J Alexander Management, LP filed a petition for writ of
mandamus and a motion for emergency stay and temporary relief. This court is of the opinion
that a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real parties in interest may file a response to
the petition for writ of mandamus in this court no later than June 30, 2014. Any such
response must conform to Texas Rule of Appellate Procedure 52.4.

        Relator’s request for emergency and temporary relief is GRANTED IN PART. The
following trial court orders are temporarily stayed pending final resolution of the petition for writ
of mandamus filed in this court: (1) the May 30, 2014 Order Approving Interim Attorney Ad-
Litem Fees requiring D&J Alexander Management, LP to pay attorney ad litem fees of Julio A.
Garcia Jr.; (2) the May 30, 2014 Order Granting Kazen, Meurer & Perez, LLP Amended
Authenticated Claim and Amended Motion for Payment of Temporary Attorney Ad Litem Fees
requiring D&J Alexander Management, LP to pay attorney ad litem fees of J. Francisco Tamez;
and (3) the May 30, 2014 Order Approving Interim Guardian Ad-Litem Fees, but only to the
extent that it requires D&J Alexander Management, LP to pay guardian ad litem fees of Jose
Salvador Tellez. In addition, the May 30, 2014 Order Granting Temporary Attorney and
Guardian Ad Litem Fees and the June 4, 2014 Amended Order Granting Rocio Guerra’s
Application for Temporary Injunction are temporarily stayed pending final resolution of the
petition for writ of mandamus only to the extent that they require D&J Alexander Management,
LP to pay initial ad litem fees of any attorney or guardian ad litem appointed in the underlying
adversary proceeding by June 25, 2014.

1
  This proceeding arises out of Cause No. 2008-PB7-000016-L2, styled Estate of Delfina E. Alexander, Deceased;
and Rocio G. Guerra v. Judith Zaffirini, David H. Arredondo, and Clarissa N. Chapa, Individually, and as
Independent Co-Executors of the Estate of Delfina E. Alexander, Deceased, and as Co-Trustees of the Rocio
Gonzalez Guerra Exempt Trust, pending in the County Court at Law No. 2, Webb County, Texas, the Honorable
Jesus Garza presiding.
It is so ORDERED on June 23rd, 2014.         PER CURIAM




ATTESTED TO: _____________________________
             Keith E. Hottle
             Clerk of Court